DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 5/3/2022, has been entered and made of record. Claims 1-26 are pending in the application.

2.	Applicant’s amendment to independent claims 1 and 14 has overcome the outstanding rejections under 35 U.S.C. 112(a), (b).

Response to Arguments
	Although Applicant’s amendment to claims 1 and 14 has obviated the rejections under 35 U.S.C. 112 (a), (b), Applicant’s remarks regarding those rejections have been noted in the case that the claim language associated with the rejections is presented later in prosecution.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1,5,6,10,13,14,18, and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutz et al. (US 2019/0068895).
As to claim 1, Hutz et al. teaches a system (Fig. 1, system “100”) comprising:
a merged logic (Fig. 2; [0080]) comprising an identity-correlated region detection logic (Fig. 2, at least detection flows “220A-220C,” category determination flow “230,” and HOI flow “240”) and an obscuring logic (Fig. 2, at least region obfuscation flow “250”); said merged logic configured to: detect one or more identity-correlated object categories ([0038], lines 6-9); determine category instance information about said one or more identity-correlated object categories ([0040], lines 1-13); and generate obscuration data in a format ([0040], lines 13-23);
an image capture device configured to receive an image (Fig. 1, camera “104”); wherein the image is a still image, a sequence of images, or a moving picture image ([0025], lines 1-3); and
a processor ([0080], “…programmable processors…”) having access to an instruction memory configured to store, in a tangible medium, processor-executable instructions that causes the processor to perform functions in the merged logic ([0078]-[0080]).
	As to claim 5, Hutz et al. teaches the system of Claim 1, configured to detect and categorize a plurality of separate identity-correlated regions in the image ([0067]; {Any two object regions associated with a single type present in an image are the claimed regions.}); the identity-correlated region detection logic configured to detect and apply commensurate obscuring to particular combinations of identity-correlated regions ([0068]; {The same (i.e., commensurate) obfuscation is performed for objects of the single type.}).
	As to claim 6, Hutz et al. teaches the system of Claim 1, wherein the image comprises two or more instances of a first category identity-correlated regions and two or more instances of second category identity-correlated regions ([0067], lines 9-19; {Any two of the objects associated with the first type and any two objects associated with the second type.}); and the obscuring logic configured to apply:
a first type of obscuring to each of the two or more first category identity-correlated regions ([0068], lines 5-10); and
a second type of obscuring to each of the two or more second category identity-correlated regions ([0068], lines 11-17).
	As to claim 10, Hutz et al. teaches the system of Claim 1, wherein the identity-correlated region detection logic is configured to provide an object category to the obscuration logic (Fig. 2, flow “230” [Wingdings font/0xE0] “250”); and the obscuration logic is configured to provide an obscuration type to merged logic (Fig. 2, flow “240” [Wingdings font/0xE0] “250,” where flow “250” is part of the claimed merged logic as interpreted by the Examiner).
	As to claim 13, Hutz et al. teaches the system of Claim 1 configured to reversibly obscure at least one of the identity-correlated object categories and irreversibly obscure at least one of the identity-correlated object categories ([0023], lines 16 and 17).
	As to claim 14, Hutz et al. teaches a method for generating a privacy protected image (Fig. 2; [0048], lines 1-5) comprising the steps of:
receiving an image (Fig. 2, server-input images “210A-N”); wherein the image is a still image, a sequence of images, or a moving picture image ([0025], lines 1-3);
detecting one or more identity-correlated object categories ([0038], lines 6-9);
determining category instance information about said one or more identity-correlated object categories ([0040], lines 1-14);
generating obscuration data in a format (e.g., [0068]);
generating an object category and an obscuration type (e.g., [0040], lines 13-23); and
generating the privacy protected image using the object category, obscuration type, and the image ([0048], lines 3-5).
	As to claim 21, Hutz et al. teaches the system of Claim 5, comprising a privacy protected image output logic (Fig. 2, output flow “260”; [0080]) configured to output a replacement image based on information received from the obscuration logic ([0048], lines 3-5; {The Examiner interprets the image with obfuscated regions as the claimed replacement image.}).
As to claim 22, Hutz et al. teaches the system of Claim 21, wherein the obscuring logic is configured to include encryption-based reversible obscuring into one or more categories of identity-correlated regions ([0023], lines 16 and 17; {Reversible obfuscating necessarily implies the ability to decrypt the encrypted, obfuscated image.}).
As to claim 23, Hutz et al. teaches the system of Claim 22, wherein the obscuring logic is configured to generate category-appropriate encryption parameters and to provide the parameters to the privacy protected image output logic (e.g., [0023], lines 16 and 17; and [0068], last three lines; {The reversible blur kernel and information necessary to decrypt the blurring are the parameters.}).
Claims 18,20, and 24-26 are method claims reciting steps substantially similar to the apparatus functions of claims 5,13, and 21-23, respectively. Therefore, they are rejected as detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,7,10-14,19, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Frome et al. (US # 8,345,921) in view of Hutz et al. (US 2019/0068895).
As to claim 1, Frome et al. teaches a system comprising:
a merged logic (Fig. 1; col. 7, lines 17-19) comprising an identity-correlated region detection logic (Fig. 1, object detector module “104”) and an obscuring logic (Fig. 1, image blurring module “106”); said merged logic configured to: detect one or more identity-correlated object categories (col. 2, lines 26-28); and generate obscuration data in a format (col. 2, lines 34); 
an image capture device (Fig. 1, server “110”) configured to receive an image (col. 2, lines 24-26); wherein the image is a still image (col. 2, lines 47-50), a sequence of images, or a moving picture image; and
a processor having access to an instruction memory configured to store, in a tangible medium, processor-executable instructions that causes the processor to perform functions in the merged logic (col. 7, lines 22-28).
The claim differs from Frome et al. in that it requires that the merged logic determine 
category instance information about said one or more identity-correlated object categories. In the same field of endeavor, however, Hutz et al. discloses a system for obfuscating private objects in a captured image (Fig. 1). Specifically, the system includes processing for detecting an object, classifying the object, and differently obfuscating detected objects based on their classification (Fig. 6; [0068]). As examples, Hutz et al. notes that the certain objects may scrambled or blurred ([0068]), reversibly or irreversibly ([0023], lines 16 and 17). In light of the teaching of Hutz et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to blur the objects detected by Frome’s system based on their type because an artisan of ordinary skill in the art would recognize that this would provide flexibility regarding the degree of security applied to a particular object while also allowing the system to maintain aesthetics and perceptibility of the captured scene.
As to claim 7, Frome et al., as modified by Hutz et al., teaches the system of Claim 1, wherein the obscuring logic is configured to detect faces as a first category object and license plate numbers as a second category object (see Frome et al., col. 2, lines 26-28).
As to claim 10, Frome et al., as modified by Hutz et al., teaches the system of Claim 1, wherein the identity-correlated region detection logic is configured to provide an object category to the obscuration logic; and the obscuration logic is configured to provide an obscuration type to merged logic (see Frome et al., Fig. 1; see Hutz et al., Fig. 2, flow “230” [Wingdings font/0xE0] “250” and flow “240” [Wingdings font/0xE0] “250”).
As to claim 11, Frome et al., as modified by Hutz et al., teaches the system of Claim 1, wherein the obscuration logic is configured to generate obscuration data of a person’s face (see Frome et al., col. 2, lines 26-28); wherein the obscuration data is an irreversible blurring (see Hutz et al., [0023], lines 16 and 17 and [0068], lines 11-17), a mask, or access-key based reversible obscuration.
As to claim 12, Frome et al., as modified by Hutz et al., teaches the system of Claim 1 configured to categorize automobile license plates numbers as an identity correlated object category (see Frome et al., col. 2, lines 26-28). The claim, however, differs from Frome et al., as modified by Hutz et al., in that it require that at least one other of automobile nameplates and a parking sticker be identified as another identity-correlated category.
The disclosure of Hutz et al. is not limiting as to the nature of the objects that may detected, categorized, and obfuscated, only in that they have some association with privacy. As a parking sticker implies identification of an individual, the Examiner submits that either Frome’s or Hutz’s system may be designed to detect a parking sticker, given that they are designed to detect a multitude of objects and that template images may be used in the detection process. One of ordinary skill in the art would have been motivated to detect and obfuscate a parking sticker as an identity correlated object in the system of Frome et al., as modified by Hutz et al., because this would further increase the universe of obfuscatible, private objects, thereby enhancing the fidelity of the system. See MPEP 2143 I. G. for more information on the Examiner’s rationale.
As to claim 13, Frome et al., as modified by Hutz et al., teaches the system of Claim 1 configured to reversibly obscure at least one of the identity-correlated object categories and irreversibly obscure at least one of the identity-correlated object categories (see Frome et al., col. 2, lines 26-28; see Hutz et al., [0023], lines 16 and 17 and [0068], lines 11-17).
The combination of Frome et al. and Hutz et al. detailed above forms the basis for the rejection of claim 14. 
As to claim 14, Frome et al., as modified by Hutz et al., teaches a method for generating a privacy protected image (e.g., see Frome et al., Fig. 1) comprising the steps of:
receiving an image (see Frome et al., col. 2, lines 24-26); wherein the image is a still image (see Frome et al., col. 2, lines 47-50), a sequence of images, or a moving picture image;
detecting one or more identity-correlated object categories (see Frome et al., col. 2, lines 24-26);
determining category instance information about said one or more identity-correlated object categories (see Hutz et al., [0040], lines 1-14);
generating obscuration data in a format (see Hutz et al., [0068]);
generating an object category and an obscuration type (see Hutz et al., [0040], lines 13-23); and
generating the privacy protected image using the object category, obscuration type, and the image (see Frome, e.g., Fig. 1, blurred image database “120”).
As to claim 21, Frome et al., as modified by Hutz et al., teaches the system of Claim 5, comprising a privacy protected image output logic configured to output a replacement image based on information received from the obscuration logic (see Frome et al., Fig. 1, a blured image stored in the blurred image database “120”).
As to claim 22, Frome et al., as modified by Hutz et al., teaches the system of Claim 21, wherein the obscuring logic is configured to include encryption-based reversible obscuring into one or more categories of identity-correlated regions (see Hutz et al., [0023], lines 16 and 17; {Reversible obfuscating necessarily implies the ability to decrypt the encrypted, obfuscated image.}).
As to claim 23, Frome et al., as modified by Hutz et al., teaches the system of Claim 22, wherein the obscuring logic is configured to generate category-appropriate encryption parameters and to provide the parameters to the privacy protected image output logic (see Hutz et al., [0023], lines 16 and 17; and [0068], last three lines; {The reversible blur kernel and information necessary to decrypt the blurring are the parameters.}).
Claims 19,20, and 24-26 are method claims reciting steps substantially similar to the apparatus functions of claims 7,13, and 21-23, respectively. Therefore, they are rejected as detailed above.

2.	Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz et al. (US 2019/0068895) in view of Choi et al. (US 2011/0085035).
As to claims 2-4, Hutz et al. teaches the system of Claim 1. The claims, however differ from Hutz et al. in that they require a compression coder-decoder configured to receive the image, wherein the image is a moving picture image in a compressed format; that the system be configured to convert the moving picture image to an uncompressed format; that said identity-correlated region detection logic be configured to perform detection and obscuration of identity-correlated regions of the moving picture image; and that the system be configured to compress the moving picture image back to the compressed format.
In the same field of endeavor, Choi et al. discloses a method of masking private regions of an image (Fig. 2). A compressed image is received (Fig. 2, “S200”); it is decompressed (Fig. 2, “S206”); its private regions are masked (Fig. 2, “S208”); and the image is then re-compressed (Fig. 2, “S212”; [0036]). In light of the teaching of Choi et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to send a compressed image from Hutz’s camera to the server, where the server decompresses, obfuscates, and re-compresses the image, because an artisan of ordinary skill in the art would recognize that this would reduce transmission time from the camera to the server and place the processing burden on the server, which would typically be more able to handle it. 
Claims 15-17 are method claims reciting steps substantially similar to the apparatus functions of claims 2-4, respectively. Therefore, they are rejected as detailed above.

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frome et al. (US # 8,345,921) in view of Hutz et al. (US 2019/0068895) and further in view of Merkel et al. (US 2010/0328460).
As to claim 8, Frome et al., as modified by Hutz et al., teaches the system of Claim 7, wherein the obscuring logic is configured to encrypt faces with reversible encryption; and irreversibly obscure the license plate numbers (see Frome et al., col. 2, lines 24-26; see Hutz et al., [0023], lines 16 and 17 and [0068], last three lines). The claim differs from Frome et al., as modified by Hutz et al., in that it requires that Hutz’s reversible obfuscation be access key encryption. 
In the same field of endeavor, Merkel et al. discloses an imaging system (Fig. 1) that detects and masks selected objects ([0034]) using a reversible, key-protected encoding process, in which a specific key is assigned to a specific masked object to perform unmasking ([0023] and
[0024]). In light of the teaching of Merkel et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of instant application to assign a specific unobfuscating key to the reversibly-obfuscated objects in the system of Frome et al., as modified by Hutz et al., because an artisan of ordinary skill in the art would recognize that this would provide additional versatility to the obfuscating process, where different levels of security may be applied to obfuscated objects by selectively disseminating unobfuscating keys.
	
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frome et al. (US # 8,345,921) in view of Hutz et al. (US 2019/0068895) and further in view of Andrasick et al. (US 2020/0184098).
	As to claim 9, Frome et al., as modified by Hutz et al., teaches the system of Claim 7, the obscuring logic is configured to generate encryption parameters and blurring parameters (see Hutz et al., [0023], lines 16 and 17; and [0068], last three lines; {The reversible blur kernel and information necessary to decrypt the blurring are the parameters.}). The claim, however, differs from Frome et al., as modified by Hutz et al., in that it requires that the blurring be Gaussian blurring.
	In the same field of endeavor, Andrasick et al. discloses a system for obfuscating private regions in an image, where the private images are blurred using a Gaussian kernel (e.g., [0019]). In light of the teaching of Andrasick et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to blur the appropriate objects of Frome et al., as modified by Hutz et al., using a Gaussian kernel because an artisan of ordinary skill would recognize the numerous advantages of Gaussian smoothing, like no added artificial image features and the inability to computationally deblur the smoothed area. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/1/2022